THE THIRTEENTH COURT OF APPEALS

                                   13-14-00304-CV


                                       Kim Cox
                                          v.
                                   Keith Simmonds


                                 On Appeal from the
                        County Court of De Witt County, Texas
                                Trial Cause No. 4399


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 5, 2015